DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered.
Regarding claim 17, Applicant argues that the claim now recites subject matter which is not disclosed by the prior art of record.  The examiner finds this arguments convincing and a new rejection is made in view of Sarabia et al (US 2016/0193449).
Regarding claims 53 and 60, Applicant’s arguments are convincing.
Claim Objections
Claim 48 is objected to because of the following informalities: claim 48, line 4 recites “proximal end of”.  It appears as though this should be - proximal end thereof, or proximal end of the distal cap.  Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  claim 53, line 10 recites “a steering levers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites “a steering lever” (steering levers is assumed to be a typo) in line 10, and “at least one steering lever” in line 15.  It is unclear how many steering levers are positively recited in the claim.  It is unclear if the initially recited steering lever can be interpreted to be the later recited steering lever, or if these must be or can be different levers.
Claims 54-59 inherit the deficiencies of claim 53.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17, 47, 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarabia et al (US 2016/0193449).
Regarding claim 17, Sarabia discloses an introducer sheath assembly characterized by a handle portion 110 including a distal end and a proximal end, an introducer sheath 130 extending outwardly from the distal end of the handle portion (fig. 1), the sheath including a device lumen 140 configured to slidably receive a corresponding device (page 2, para. 0030), a steering cable lumen 146/148 disposed radially outwardly from the device lumen (page 2, para. 0030; fig. 4), a least one steering cable 154/156 that is affixed at a distal end to the distal end of the introducer sheath, disposed within the steering cable lumen, and engaged with a steering assembly disposed in the handle portion (page 2, para. 0030), a lever 160 disposed on an outer surface of the handle portion and pivotably affixed to a first end of a steering post 164, the steering post having a second end that engages a steering assembly 166 such that rotating the steering lever about a longitudinal axis of the steering post causes the steering assembly to modify the tension on the cable (page 3, para. 0032; fig. 2), and wherein the lever engages directly with the surface of the handle portion in a manner that limits an extent to which the steering lever can be rotated about the longitudinal axis of the steering post (see fig. 5A annotated below), and wherein the steering lever is capable of being selectively pivotably positioned in either a locked position (fig. 5B) wherein the lever is non-rotatably fixed to the handle, or an unlocked position (fig. 5A) where the lever can be rotated relative to the handle (page 3, para. 0033).

    PNG
    media_image1.png
    521
    417
    media_image1.png
    Greyscale

Regarding claim 47, Sarabia discloses a second steering 188 assembly disposed int eh handle and configured for attachment of a second steering cable 158 thereto, and a distal cap 180 that engages the second steering assembly 188 such that rotating the distal cap causes the second steering assembly to modify the tension in the second steering assembly (fig. 7A; page 3, para. 0034).
Regarding claim 48, Sarabia discloses that the second steering assembly 188 is an externally threaded stem that passes through a correspondingly threaded central bore in the cap (fig. 7A), with the externally-threaded stem being engaged with the proximal end thereof (fig. 7A), wherein rotation of the distal cap relative to the externally-threaded stem causes the externally-threaded stem to move in either a proximal or distal direction that is parallel to the longitudinal axis of the handle (page 3, para. 0034).
Allowable Subject Matter
Claims 18, 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 53-59 are allowable over the prior art of record but for the rejection under 112(b) above.
Claims 60-62 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  reasons for allowance can be found in the prior Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783